 Case 2:18-cr-00687-WHW Document 89 Filed 11/14/18 Page 1 of 1 PageID: 86



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

                        MINUTES OF PROCEEDINGS

NEWARK                                               NOVEMBER 14, 2018

JUDGE: HON. WILLIAM H. WALLS
COURT REPORTER: Yvonne Davion
COURTROOM DEPUTY: Elisaveta Kalluci

Title of Case:                               Cr: 18-687(WHW)

USA v. MELISSA REYNOLDS

Appearances:

Anthony Moscato, AUSA
Lakshmi Srinivasan Herman, AUSA
Robert J. DeGroot, Esq.

Nature of proceedings: PLEA HEARING

Defendant sworn.
Factual basis read.
Defendant plead guilty to one count of the Information.
Court accepts plea.
Information filed.
Waiver of Indictment filed.
Rule 11 filed.
Plea Agreement filed.
Sentence set for February 19, 2019 at 10:00 am.




                                             Elisaveta Kalluci
                                            Courtroom Deputy Clerk




Time Commenced: 1:15PM
Time Adjourned: 2:00PM
